Concurring Opinion
Bolger, J.,
I concur. However, I must comment that, as repeatedly stated heretofore, the so-called “Iron Curtain” Act is in large part a codification of the basic obligation and responsibility of orphans’ courts to make certain that all beneficiaries to whom awards are made receive the benefits thereof. Indeed, no fiduciary can be discharged without producing evidence that he has accomplished the distributions awarded. All that the act adds to this responsibility is to make the State treasury a depository and custodian of the funds or other property to which nonresident aliens are otherwise entitled when they will not receive the use, benefit, enjoyment and control thereof. The act, in my opinion, does not exclude awards to other custodians, such as the clerk of the court or trustees, as in the instant case. See Kulchinsky Estate, 37 D. & C. 2d 633 (O. C. Phila., 1966). Should the award of the present trust be made to the State treasury, the trust, for all practical purposes, might remain unadministered, certainly insofar as testatrix’s purposes are concerned. No State official has the authority nor would he be willing to undertake to maintain contact with the beneficiaries or otherwise ascertain the basis for the exercise of any discretion in the distribution of the estate. The State Treasurer will accept only cash. He will not make periodic remittances or send packages. Continuance of trustees in office as officers of this court is indispensable to carrying out testatrix’s purposes. They can do something which no State official can do, viz., as*578certain the circumstances of the beneficiaries, observe the changing conditions in Russia, and thus establish a basis upon which to exercise the discretion vested in them. This might lead to a distribution in the future in one or more of the circumstances indicated in the will. All of the foregoing indicates that the case does not involve the question of whether or not the Act of 1953 applies.
I cannot agree with the interpretation of the majority opinion construing the words “beneficiaries” and “entitled”. It is a universal maxim of construction that ordinary words and phrases should not be taken out of context and that such terms must be given the broadest connotation consistent with the purpose to be subserved. They should not be restricted or circumscribed, but given their ordinary meaning: Commonwealth Trust Company General Mortgage Investment FundCase, 357 Pa. 349 (1947). Abeneficiary is one who receives something of value, whether it be an outright gift, in trust, discretionary or otherwise, or subject to condition, or limited to any particular type of property, real, personal or otherwise: Girard Trust Company of Philadelphia v. Newhall, 138 Pa. Superior Ct. 203 (1939). None of the authorities cited in the majority opinion can truly be said to rule otherwise.
To hold that the class of persons in this will are not “entitled” to the interest bestowed upon them confines the word “entitled” in a straitjacket. The opinion itself points out that they have a standing to come into this court and demand, under appropriate circumstances, a distribution. This discretionary trust, in spite of the broad powers of trustees, involves a legal discretion which, as has often been stated by this court, is reviewable by the court. This testatrix has emphasized that only these beneficiaries are to receive her property, subject to their qualifying — she states that the income as well as the principal of the trust “shall *579be used and applied for the sole benefit and 'good of any or all of the aforementioned members of my family enumerated in the preceding paragraph hereof, at the sole discretion of the Trustees”. Trustees are powerless to appropriate the funds or to apply them elsewhere. The class of persons named in the will are, therefore, “beneficiaries entitled”. The question is merely: Entitled to what, and under what circumstances?
I concur in the balance of the opinion and in the result.